On Tuesday, the 7th day of March, 1893, before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 11 of journal “V” of said court:
“The State of Kansas, on the relation of J. N. Ives, attorney general, Plaintiff, v. “Thomas Rowe, J. E. Dawson, and Julius Johann, board of county commissioners, E. Rall, county treasurer, S. L. Altens, county clerk, L. W. Fulton, district clerk, James Phelps, sheriff, G. W. Hovey, county attorney, A. T. Irvin, register of deeds, J. V. Killion, probate judge, M. L. Ramsel, superintendent of schools, D. H. Mandigo, coroner, and Thomas Morris, surveyor, of Garfield county, Kansas, Defendants.
“And now, on this 7th day of March, 1893, this cause came regularly on for hearing, the plaintiff being represented *374by John T. Idttle, attorney general, .8. D. Scott, and J. W. Par-leer, its attorneys; the defendants Thomas Rowe, J. E. Dawson, Julias Johann, E. Rail, S. L. Aliens, L. W. Pulton, James Phelps, G. W. Hovey, A. T. Irvin, J. V. Killion, M. L. Ramsel, D. H. Mandigo, and Thomas Morris, by Milton Brown, their attorney; and the defendants George L. Jones, executor of the estate of Joseph A. Jones, deceased, the Wayne County Savings Bank, of Detroit, Mich., H. P. Sinclair, and Benjamin Wissler, intervening bondholders, by Possington, Smith & Dallas, their attorneys.
“Said cause was heard upon the motion of plaintiff for judgment according to the stipulation heretofore filed herein, and the report of G. W. Potter, surveyor, heretofore appointed by this court, also filed herein. And the court finds that Garfield county at all times has contained, and now contains, less than 432 square miles, and that the section of the statute of Kansas creating said county, being § 6, chapter 81, Laws of 1887, approved March 23, 1887, is unconstitutional and void.
“It is, therefore, considered, adjudged, and decreed, that said county of Garfield be and is hereby dissolved, and adjudged to be an unconstitutional and void organization.
“It is further ordered, adjudged and decreed by the court, that the application of intervening creditors for the appointment of a commission to assess, levy and collect taxes from the inhabitants within said territory be denied, but that nothing herein be taken or held to be an adjudication or determination of any of the rights, legal or equitable, of the said parties intervening, by Rossington, Smith & Dallas, as their attorneys, or of any creditors of the said Garfield county, as heretofore constituted.
“It is further ordered, that the defendants Thomas Rowe, et al., pay the costs of this action, taxed at $ — , and that execution issue therefor.”